DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/02/2020.
The Amendment filed on 12/02/2020 has been entered.  
Claims 1-3 and 5-19 have been amended by Applicant.
Claim 4 has been cancelled by Applicant.
Claims 1-3 and 5-19 remain pending in the application of which Claims 1 and 14 are independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s argument, pages 10-13, filed 12/2/2020, with respect to the rejection of claims 1 and 14 under 103 have been fully considered and are moot upon a further consideration and a new WOLVERTON (US 2014/0136187 A1), and further in view of SANDOR (US 2017/0286396 A1) and YAMASHITA (US 2015/0356146 A1).  
WOLVERTON teaches analyzing the query to classify the query to types (e.g., a direct question, a troubleshooting question, etc.), and use the classification information to determine which data source to search with a search query (Par 89).  The determination and the search query corresponds to the scenario information. Thus, WOLVERTON teaches determining which sources to search for the answer (scenario information), wherein the sources correspond to the plurality of acquisition destination candidates.  However, WOLVERTON does not explicitly teach acquiring answer information based on a priority order of the one acquisition destination candidate.  In other words, WOLVERTON teaches which source out of a plurality of sources to search for the answer, but does not explicitly teach the source is associated with a priority order. Examiner relies on SANDOR for the missing limitation. Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over WOLVERTON (US 2014/0136187 A1), and further in view of SANDOR (US 2017/0286396 A1) and YAMASHITA (US 2015/0356146 A1).

REGARDING CLAIM 1, WOLVERTON discloses an information processing device comprising: central processing unit (CPU) (WOLVERTON Fig. 7; Par 125 – “processor”) configured to:
receive inquiry information of an inquiry (WOLVERTON Fig. 2 – “Process human-generated input 202”; Par 45 – “The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.”; Par 90 – “At block 202, the method 200 receives and processes an input 102. In doing so, the method 200 determines the meaning, intent, and goal or objective of the input 102 in requesting a response from the vehicle personal assistant 112. Further details of block 202 are described below with reference to FIG. 5.”; Par 91 – “If the method 200 classifies the input 102 as an information request, the method 200 proceeds to block 206, at which the type of information request is determined. If the method 200 classifies the input 102 as a conditional instruction, an illustrative method 400 is performed. The method 400 is described below with reference to FIG. 4.”); 
acquire scenario information (WOLVERTON Par 60 – “Alternatively or in addition, the information retrieval engine 138 may include a query generation module, which formulates a computer-executable search query based on the interpreted, classified, and context-enhanced (as needed) inputs 102.”; Par 119 – “At block 510, the method 500 classifies the interpreted input 102 based on its substantive content. As mentioned above, the interpreted input 102 may be classified as an information request or a conditional instruction. As alluded to above, an information request may further be classified as a “direct” question, a “troubleshooting” question, or a “situation-aware query.” An information request may be considered as a direct question if, for example, the user is trying to understand something about the vehicle 104 and wants a concise, direct answer (e.g., “what is the recommended tire pressure for the front tires?”) ….. .”) from a scenario database (WOLVERTON Fig. 1 – “Vehicle-Specific User’s Guide KB 140” and “Vehicle-related Search Realm 142”; Par 120 – “The different types of information requests may be handled differently by the vehicle personal assistant 112. For instance, direct questions may be efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 (or an index thereof). “Troubleshooting” questions may require a deeper search of the knowledge base 140 and/or other sources 142, and may require a more involved response, such as a detailed explanation or tutorial. “Situation-aware” queries may require additional interpretation and/or reasoning using the real-time vehicle-related inputs 110 and/or other inputs 102, in order to determine the user's goal and intent, as described above.”) based on the inquiry information (WOLVERTON Par 77 – “The input classifier 134 classifies this input 152 as a “troubleshooting” inquiry based on the use of the word, “why.””; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context.”), wherein the acquired scenario information includes information of a plurality of acquisition destination candidates (WOLVERTON Fig. 1 – “Vehicle-specific user’s guide KB 140”, “Q&A 180”, “Trouble Shooting 182”, “Context Aware 184”, “Approved third party sources 144”, and “Other third party sources 146”; Par 89 – “The engine 138 may use the current context information to expand or enhance the search query, or to determine which data sources 140, 142 to search with a search query.”); and 
acquire answer information from one acquisition destination candidate (WOLVERTON Par 60 – “The information retrieval engine 138 executes a search based on the key aspects of the interpreted, classified, and context-enhanced (as needed) inputs 102. In some cases, execution of a search by the engine 138 may simply involve finding one or more pre-defined question-and-answer pairs in the knowledge base 140 that most closely match the processed input 102. Alternatively or in addition, the information retrieval engine 138 may include a query generation module, which formulates a computer-executable search query based on the interpreted, classified, and context-enhanced (as needed) inputs 102. In some develop the query based on the processed inputs 102. Standard (now existing or later developed) query expansion, stemming and/or stop-word removal methods may be employed to further refine or develop the search query. Query expansion may involve, for example, resolving technical terms and acronyms such as ABS (anti-lock braking system).”; Par 73 – “However, search results that are obtained from the vehicle-related search realm 142 may be translated into a natural-language form by the natural-language generator 176 if the presentation logic 150 determines that natural language is the appropriate or most desirable form in which to present the output.”) of the plurality of acquisition destination candidates (WOLVERTON Fig. 1 – “Vehicle-specific user’s guide KB 140”, “Q&A 180”, “Trouble Shooting 182”, “Context Aware 184”, “Approved third party sources 144”, and “Other third party sources 146”; Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?” The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words “that” and “light” by the user. The input classifier 134 classifies this input 152 as a “troubleshooting” inquiry based on the use of the word, “why.” Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par78 – “Next, the modules 128, 130 identify speech 152 that says, “how do I turn it off?” Here, the reasoner 136 determines that “it” relates to the previous rounds of dialog (e.g., the previous spoken inputs of the user) and associates “it” with the term, “parking brake.” Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step , based on a common data format (WOLVERTON Fig. 2 – “Formulate search request 214”; Par 45 – “The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.”; Par 94 – “At block 214, the method 200 formulates a computer-executable search based on the (context-enhanced, as needed) input 102.”), the scenario information (WOLVERTON Par 119 – “At block 510, the method 500 classifies the interpreted input 102 based on its substantive content. As mentioned above, the interpreted input 102 may be classified as an information request or a conditional instruction. As alluded to above, an information request may further be classified as a “direct” question, a “troubleshooting” question, or a “situation-aware query.””), and [a priority order of the one acquisition destination candidate],
	wherein the common data format includes <a status associated with the inquiry> (WOLVERTON Par 36 – “As such, the vehicle personal assistant 112 can determine whether current input from a person relates to a current or previous round of the same conversation or constitutes the beginning of a new conversation.”; Par 59 – “As an example, the dialog model 174 may include a rule that a new input 102 is related to a previous input 102 if it contains at least one common word or if it is received within a predefined period of time after the first input 102. Along the same lines, the dialog model 174 may include a rule that an input 102 is the start of a new dialog if the input 102 contains a word that was not present in previous inputs 102 and is not a synonym or abbreviation of any word in the previous inputs 102, or if the input 102 is received after a predefined period of time has elapsed since the last input, or if the input 102 includes a specific utterance by the user, such as “this is a new question.””; Par 107 – “At block 402, the method 400 determines whether a new conditional instruction is being formulated. If a new conditional instruction is not being formulated, and the method 400 is just continuing to the current context in view of a previously issued conditional instruction, the method 400 proceeds from block 402 to block 210 discussed above in connection with FIG. 2.”; Par 108 – “If a new conditional instruction is being formulated, the method 400 proceeds to block 404, at which it retrieves information related to the conditional instruction in order to interpret and implement the request.”);
	generate first response information based on the acquired answer information (WOLVERTON Par 77 – “Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”); and
	transmit the generated first response information (WOLVERTON Par 77 – “Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step he presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”).

WOLVERTON does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations. Regarding [square-bracketed] limitations, WOLVERTON teaches analyzing the query to classify the query to types (e.g., a direct question, a troubleshooting question, etc.), and use the classification information to determine which data source to search with a search query (Par 89).  The determination and the search query corresponds to the scenario information. Thus, WOLVERTON teaches determining which sources to search for the answer, wherein the sources correspond to the plurality of acquisition destination candidates.  However, WOLVERTON does not explicitly teach acquiring answer information based on a priority order of the one acquisition destination candidate.  In other words, WOLVERTON teaches which source out of a plurality of sources to search for the answer, but does not explicitly teach the source is associated with a priority order.

SANDOR discloses the [square-bracketed] limitations.  SANDOR discloses a method/system for identifying user questions and providing answers to a user comprising:
acquire scenario information from a scenario database (SANDOR Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”; Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue; and querying a knowledge base or collection of web posts with the issue, wherein the query is also based on the categorization of the query.”) based on the inquiry information (SANDER Par 50 – “At S112, based on the pattern(s) 72 which are met by the issue 32, the issue is categorized according to a set of predefined categories, each category corresponding to a different type of issue.”), wherein the acquired scenario information includes information of a plurality of acquisition destination candidates (SANDOR Par 52 – “If at S112, the issue 80 was a new issue (i.e., one without an associated answer), then at S118, the assigned category may be used to select a knowledge base in which to search for an answer 84 to the question, to search in a common knowledge base or web forum posts for similar issues, limiting (or prioritizing) the search to issues labeled with the assigned category.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue;”); and 
acquire answer information from one acquisition destination candidate of the plurality of acquisition destination candidates (SANDOR Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”), based on a common data format (SANDOR Par 231 – “In the case of web forums, for example, users often search for answers or solutions to their problems among the existing posts, and the usual search method involves using keywords a normalized form of query concepts.”), the scenario information (SANDER Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”; Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a new question/answer could be generated, the answer 86 corresponding to the new issue 80, retrieved from the selected knowledge base, a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue; and querying a knowledge base or collection of web posts with the issue, wherein the query is also based on the categorization of the query.”), and [a priority order of the one acquisition destination candidate] (SANDOR Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a new question/answer could be generated, the answer 86 corresponding to the new issue 80, retrieved from the selected knowledge base, a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Par 52 – “If at S112, the issue 80 was a new issue (i.e., one without an associated answer), then at S118, the assigned category may be used to select a knowledge base in which to search for an answer 84 to the question, to search in a common knowledge base or web forum posts for similar issues, limiting (or prioritizing) the search to issues labeled with the assigned category.”).

One of ordinary skill would have been motivated to include a priority order of the candidate, in order to enhance the effectiveness of search (SANDOR Pars 28 and 52).


YAMASHITA explicitly discloses the <angle-bracketed> limitation. YAMASHITA discloses a method/system for providing answers to user’s questions comprising:
acquire answer information from one acquisition destination candidate of the plurality of acquisition destination candidates (YAMASHITA Par 127 – “In step S806, the information processing device 100 registers the received answer message in the message storage module 150 as the next message after the question message (see the message table 2700 illustrated by the example of FIG. 27), and reports the answer to the communication terminal (asker) 190. For example, a message such as “There's an answer from an answerer” is transmitted.”)
wherein the common data format includes <a status associated with the inquiry> (YAMASHITA Par 63 – “The message storage module 150 stores a reference history (a history of an asker's references to past questions and answers (Q&A)) referenced by the search module 155. For example, the message storage module 150 stores messages while also including the type, such as question or answer, and the status.”; Par 165 – “The message table 2700 includes a message ID field 2705, a registrant ID field 2710, a registration time field 2715, registered content 2720, a type field 2725, a status field 2730, a solve time field 2735, a previous message ID field 2740, a next message ID field 2745, a faqID field 2750, and a category field 2755. The message ID field 2705 stores the message ID of a question or an answer.  … The status field 2730 stores the status (such as solved or ongoing) of the message.  …  The faqID field 2750 stores information (a faqID) for uniquely identifying a FAQ .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WOLVERTON in view of SANDOR to include a status associated with the inquiry, as taught by YAMASHITA.
One of ordinary skill would have been motivated to include a status associated with the inquiry, in order to provide an appropriate answer to an unsolved question (YAMASHITA Par 73).


REGARDING CLAIM 2, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to:
analyze an inquiry intention and an inquiry goal of the inquiry based on the inquiry information (WOLVERTON Fig. 5 – “Analyze the user’s intent 504”; Par 38 – “Through its intelligent analysis of the inputs 102, 110, the vehicle personal assistant 112 can determine or “infer” a likely current context of a dialog in which it is engaged with a person in order to improve its understanding of the person's goal or intent with respect to the dialog.”; Par 46 – “Some embodiments of the input recognizer/interpreter 130 may include a standard (now existing or later-developed) natural language processor. The natural language processor may apply syntactic, grammar, and/or semantic rules, which may be stored in an NLP portion 172 of the vehicle-specific conversation model 132, to the text produced by the speech recognition engine, to parse and/or annotate the text in order to better understand the user's intended meaning of the uttered speech. For example, the input recognizer/interpreter 130 may determine that a user has spoken the word “light” and that the user likely intends to refer to an indicator light that is currently blinking on the instrument panel of the vehicle 104, rather than a headlight or an interior dome light of the vehicle 104.”; Par 57 – “In these and other ways, the reasoner 136 the user's current intended meaning and goal of the inputs 102.”);
transmit a request to the one acquisition destination candidate, wherein the request includes at least one of the inquiry intention or the inquiry goal (WOLVERTON Par 40 – “The vehicle personal assistant 112 applies automated speech recognition, natural language processing, and/or other artificial intelligence-based methods, for example, to interpret the human-generated inputs 102 and determine the user's likely goal or intent with regard to his or her current interaction with the vehicle personal assistant 112. Based on its analysis of the inputs 102 (which may be informed by the real-time vehicle related inputs 110), the vehicle personal assistant 112 looks for relevant information in a vehicle-specific user's guide knowledge base 140 and/or a vehicle-related search realm 142.”); and
acquire the answer information from the one acquisition destination candidate based on the request (WOLVERTON Par 57 – “For example, the reasoner 136 may look to gesture 154 or gaze 156 inputs to help clarify the current intent of the user's voice inputs 152. In these and other ways, the reasoner 136 increases the likelihood that any responses provided by the vehicle personal assistant 112 are appropriate and relevant to the user's current intended meaning and goal of the inputs 102.”).


REGARDING CLAIM 3, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 2, wherein the CPU is further configured to (WOLVERTON Fig. 1 – “Information retrieval engine 138”) acquire the one acquisition destination candidate (WOLVERTON Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?” The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words “that” and “light” by the user. The input classifier 134 Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par78 – “Next, the modules 128, 130 identify speech 152 that says, “how do I turn it off?” Here, the reasoner 136 determines that “it” relates to the previous rounds of dialog (e.g., the previous spoken inputs of the user) and associates “it” with the term, “parking brake.” Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”) based on at least one of the inquiry intention or the inquiry goal (WOLVERTON Par 77 – “The input classifier 134 classifies this input 152 as a “troubleshooting” inquiry based on the use of the word, “why.” Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par78 – “Next, the modules 128, 130 identify speech 152 that says, “how do I turn it off?” Here, the reasoner 136 determines that “it” relates to the previous rounds of dialog (e.g., the previous spoken inputs of the user) and associates “it” with the term, “parking brake.” Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context.”).


REGARDING CLAIM 5, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to generate the first response information (WOLVERTON Fig. 2 – “Provide response to user 226”; Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”) based on history information common to a plurality of users (WOLVERTON Par 87 – “The rules and/or templates 124 are used by the context analyzer 126 to interpret and determine the current context based on the real-time inputs 110 and/or other information stored in the portions 118, 120, 122 of the vehicle context model 116. … Additionally, the rules and/or templates 124 may indicate appropriate suggestions that the vehicle personal assistant 112 may offer to the user based on the current context.”; Par 88 – “The rules and/or templates 124 are, at least initially, general in nature and based on determinations that have been previously made (through, e.g., historical data, research, crowd-sourcing techniques, etc.) about the meaning of the various real-time inputs 110. The rules and/or templates 124 may be determined according to a broad population of vehicle users, or set according to the user's demographic information and/or other pertinent factors. In some cases, the rules and/or templates 124 can be selected, configured and/or modified by vehicle manufacturer or the user, for example. Further, in some embodiments, automated machine learning techniques may be used to modify and adapt the rules and/or templates 124 over time, in accordance with the user's personal lifestyle or driving habits.”).


REGARDING CLAIM 7, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to generate the first response information (WOLVERTON Fig. 2 – “Provide response to user 226”; Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”) based on characteristic information of a user, and the user is associated with the inquiry information (WOLVERTON Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”; Par 74 – “As a further example, if it appears to the context analyzer 126 (described below) that the user has been driving very slowly for a long period of time (possibly indicating that the driver may be frustrated at being stuck in traffic), the presentation logic 150 may vary the system-generated voice or speaking tone used to present the output (to, perhaps, have a calming effect on the driver) or change some other aspect of the presentation mode or style.”; Par 85 – “Such information may include indications of changes in vehicle speed, changes in degree of turn of the steering wheel, frequency and/or intensity of braking, rate of fuel consumption, and/or other information. Such information may be used by the user/vehicle context analyzer 126 to make inferences about the user's current driving behavior or emotional state.”).


REGARDING CLAIM 8, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 7, wherein the characteristic information (WOLVERTON Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”; Par 74 – “As a further example, if it appears to the context analyzer 126 (described below) that the user has been driving very slowly for a long period of time (possibly indicating that the driver may be frustrated at being stuck in traffic), the presentation logic 150 may vary the system-generated voice or speaking tone used to present the output (to, perhaps, have a calming effect on the driver) or change some other aspect of the presentation mode or style.”) includes at least one of history information or taste information of the user (WOLVERTON Par 87 – “The rules and/or templates 124 are used by the context analyzer 126 to interpret and determine the current context based on the real-time inputs 110 and/or other information stored in the portions 118, 120, 122 of the vehicle context model 116. … Additionally, the rules and/or templates 124 may indicate appropriate suggestions that the vehicle personal assistant 112 may offer to the user based on the current context.”; Par 88 – “The rules and/or templates 124 are, at least initially, general in nature and based on determinations that have been previously made (through, e.g., historical data, research, crowd-sourcing techniques, etc.) about the meaning of the various real-time inputs 110. The rules and/or templates 124 may be determined according to a broad population of vehicle users, or set according to the user's demographic information and/or other pertinent factors. In some cases, the rules and/or templates 124 can be selected, configured and/or modified by vehicle manufacturer or the user, for example. Further, in some embodiments, automated machine adapt the rules and/or templates 124 over time, in accordance with the user's personal lifestyle or driving habits.”).


REGARDING CLAIM 9, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to (WOLVERTON Fig. 2 – “Provide response to user 226”; Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”): 
execute solution determination of a problem based on the inquiry information (WOLVERTON Par 53 – “For example, direct, fact-based questions for which an answer can be provided fairly quickly (such as questions that have a yes or no answer, or “what is?” questions) may be classified differently than questions that require a more complicated explanation (such as “how-to” questions) or questions that are possibly ambiguous unless further information is obtained.”); and 
generate the first response information based on the solution determination (WOLVERTON Par 65 – “The trouble-shooting portion 182 may also include information that can be used to respond to “how-to” questions. For example, the user may start a dialog with a question, “how often should my tires be rotated?” to which the vehicle personal assistant 112 responds with an answering sentence “every 5,000 miles is recommended.” Realizing that the user needs to rotate his or her vehicle's tires, the user may then ask, “how do I rotate the tires?” to which the vehicle personal assistant 112 responds with a more detailed explanation or interactive tutorial gleaned from the trouble-shooting portion 182, e.g., “move the left front wheel and tire to the left rear, the right front to the right rear, the left rear to the right front and the right rear to the left front.” In this case, the dialog manager described above may insert pauses between each of the steps of the tutorial, to wait for affirmation from the user that the step has been completed or to determine whether the user needs additional information to complete the task.”).


REGARDING CLAIM 10, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to: 
receive feedback information of the transmitted first response information (WOLVERTON Fig. 2 – “Receive/store user feedback and/or continue dialog 228”; Par 98 – “At block 228, the method 200 may receive and store user feedback. For example, the method 200 may store or otherwise track the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant 112 over the course of a dialog. The method 200 may treat and interpret such feedback in the same manner as any of the human-generated inputs 102. That is to say, the user's feedback may be in any of the forms 152, 154, 156, 158, 160, 162 and/or other forms that can be processed by the vehicle personal assistant 112. In some cases, the method 200 may store feedback-related templates or rules in the vehicle-specific conversation model 132, for example, which the method 200 may use to interpret and determine the meaning of future inquiries, requests, and responses made by the user. The method 200 then returns to block 202 as described about. Thus, the method 200 can continue the vehicle-related dialog with the user in response to the user's feedback. It should be noted that for ease of discussion, blocks 210, 212, 226, and 228 of FIG. 2 may be repeated in FIGS. 3 and 4, where the features of those blocks are applicable to the methods 300, 400.”; Par 76 – “The reasoner 136 determines that this input 152 is related to the previously-received input, and thus the two “what is that.” Accordingly, the reasoner 136 determines that the best response is to identify the light next to the speedometer on the vehicle instrument panel for the user. The reasoner 136 uses geospatial tags in the knowledge base 140 to determine that the light the user is referring to is an indicator that the parking brake is turned on. Based on the first two rounds of the dialog having occurred in rapid succession, the output generator 148 determines that there is no need to repeat the “next to the speedometer” portion of the input 152 in the output, and selects as the best response a phrase that simply says, “that's the parking brake indicator.””; Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?””); and 
generate second response information based on the feedback information (WOLVERTON Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?” The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words “that” and “light” by the user. … The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”).


REGARDING CLAIM 11, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the CPU is further configured to (WOLVERTON Fig. 1 – “Input recognizer/interpreter 130, Input Classifier 134, and Reasoner 136”) analyze an inquiry intention of the inquiry and an inquiry goal of the inquiry based on the inquiry information (WOLVERTON Fig. 5 – “Analyze the user’s intent 504”; Par 38 – “Through its intelligent analysis of the inputs 102, 110, the vehicle personal assistant 112 can determine or “infer” a likely current context of a dialog in which it is engaged with a person in order to improve its understanding of the person's goal or intent with respect to the dialog.”; Par 46 – “Some embodiments of the input recognizer/interpreter 130 may include a standard (now existing or later-developed) natural language processor. The natural language processor may apply syntactic, grammar, and/or semantic rules, which may be stored in an NLP portion 172 of the vehicle-specific conversation model 132, to the text produced by the speech recognition engine, to parse and/or annotate the text in order to better understand the user's intended meaning of the uttered speech. For example, the input recognizer/interpreter 130 may determine that a user has spoken the word “light” and that the user likely intends to refer to an indicator light that is currently blinking on the instrument panel of the vehicle 104, rather than a headlight or an interior dome light of the vehicle 104.”; Par 57 – “In these and other ways, the reasoner 136 increases the likelihood that any responses provided by the vehicle personal assistant 112 are appropriate and relevant to the user's current intended meaning and goal of the inputs 102.”).


REGARDING CLAIM 12, WOLVERTON in view of SANDOR YAMASHITA discloses the information processing device according to claim 1, wherein the inquiry information includes at least one of speech information, text information, or image information (WOLVERTON Fig. 1 – “Human generated inputs 102”; Par 39 – “A number of different human-generated inputs 102 may be involved in a dialog between a person and the vehicle personal assistant 112. Generally, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, but it may consider other input forms that may be generated by the user, alternatively or in addition to the voice inputs 152. Such other forms of human-generated inputs 102 may include gestures (e.g., body movements) 154, gaze (e.g., location and/or duration of eye focus) 156, touch (e.g., pressing a button or turning a dial) 158, facial features or expressions (e.g., whether the user appears alert, sleepy, text, photographs, video, or recorded sounds supplied by the user) 162, and/or others.”).


REGARDING CLAIM 13, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1, wherein the generated first response information includes at least one of voice information, text information, or image information (VOLVERTON Par 73 – “For example, if the output is to be presented in a (system-generated) natural-language format, a natural-language generator 176 may be used to generate a natural-language version of the computer-based representation of the output. Where the output is an answering sentence retrieved from the knowledge base 140, the natural-language generator 176 may not be needed. However, search results that are obtained from the vehicle-related search realm 142 may be translated into a natural-language form by the natural-language generator 176 if the presentation logic 150 determines that natural language is the appropriate or most desirable form in which to present the output. If the presentation logic 150 further determines that spoken natural-language is an appropriate form in which to present the output, a speech synthesizer 178 may be used to convert natural-language text generated by the natural-language generator 176 (or even the un-processed output) to speech (e.g., machine-produced speech using a human voice). Alternatively or in addition, the output may be visually presented (e.g., as text, graphics, or video) on a display screen of the computing system 100 or another display screen (e.g., a dash-mounted display screen inside a vehicle).”).

REGARDING CLAIM 14, WOLVERTON discloses a first information processing device comprising: a central processing unit (CPU) configured (WOLVERTON Fig. 7; Par 125 – “processor”) to: 
transmit inquiry information of an inquiry (WOLVERON Fig.1 – “Human generated input 102”; Fig. 2 – “Process human-generated input 202”; Par 45 – “The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.”; Par 90 – “At block 202, the method 200 receives and processes an input 102. In doing so, the method 200 determines the meaning, intent, and goal or objective of the input 102 in requesting a response from the vehicle personal assistant 112. Further details of block 202 are described below with reference to FIG. 5.”; Par 91 – “If the method 200 classifies the input 102 as an information request, the method 200 proceeds to block 206, at which the type of information request is determined. If the method 200 classifies the input 102 as a conditional instruction, an illustrative method 400 is performed. The method 400 is described below with reference to FIG. 4.”) to a second information processing device (WOLVERTON Figs. 1 and 7 – “VEHICLE PERONSLA ASSISANT 112A”); 
receive first response information from the second information processing device based on the transmitted inquiry information (WOLVERTON Par 77 – “Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”), wherein 
the second information processing device (WOLVERTON Figs. 1 and 7 – “VEHICLE PERONSLA ASSISANT 112A”): 
acquires scenario information (WOLVERTON Par 60 – “Alternatively or in addition, the information retrieval engine 138 may include a query generation module, which formulates a computer-executable search query based on the interpreted, classified, and context-enhanced (as needed) inputs 102.”; Par 119 – “At block 510, the method 500 classifies the interpreted input 102 based on its substantive content. As mentioned above, the interpreted input 102 may be classified as an information request or a conditional instruction. As alluded to above, an information request may further be classified as a “direct” question, a “troubleshooting” question, or a “situation-aware query.” An information request may be considered as a direct question if, for example, the user is trying to understand something about the vehicle 104 and wants a concise, direct answer (e.g., “what is the recommended tire pressure for the front tires?”) ….. .”) from a scenario database (WOLVERTON Fig. 1 – “Vehicle-Specific User’s Guide KB 140” and “Vehicle-related Search Realm 142”; Par 120 – “The different types of information requests may be handled differently by the vehicle personal assistant 112. For instance, direct questions may be efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 (or an index thereof). “Troubleshooting” questions may require a deeper search of the knowledge base 140 and/or other sources 142, and may require a more involved response, such as a detailed explanation or tutorial. “Situation-aware” queries may require additional interpretation and/or reasoning using the real-time vehicle-related inputs 110 and/or other inputs 102, in order to determine the user's goal and intent, as described above.”) based on the inquiry information transmitted by the first information processing device (WOLVERTON Par 77 – “The input classifier 134 classifies this input 152 as a “troubleshooting” inquiry based on the use of the word, “why.””; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context.”), wherein the acquired scenario information includes information of a plurality of acquisition destination candidates (WOLVERTON Fig. 1 – “Vehicle-specific user’s guide KB 140”, “Q&A 180”, “Trouble Shooting 182”, “Context Aware 184”, “Approved third party sources 144”, and “Other third party sources 146”; Par 89 – “The engine 138 may use the current context information to expand or enhance the search query, or to determine which data sources 140, 142 to search with a search query.”), 
acquires answer information from one acquisition destination candidate (WOLVERTON Par 60 – “The information retrieval engine 138 executes a search based on the key aspects of the interpreted, classified, and context-enhanced (as needed) inputs 102. In some cases, execution of a search by the engine 138 may simply involve finding one or more pre-defined question-and-answer pairs in the knowledge base 140 that most closely match the processed input 102. Alternatively or in addition, the information retrieval engine 138 may include a query generation module, which formulates a computer-executable search query based on the interpreted, classified, and context-enhanced (as needed) inputs 102. In some embodiments, a standard (now existing or later developed) bag-of-words model is used to develop the query based on the processed inputs 102. Standard (now existing or later developed) query expansion, stemming and/or stop-word removal methods may be employed to further refine or develop the search query. Query expansion may involve, for example, resolving technical terms and acronyms such as ABS (anti-lock braking system).”; Par 73 – “However, search results that are obtained from the vehicle-related search realm 142 may be translated into a natural-language form by the natural-language generator 176 if of the plurality of acquisition destination candidates (WOLVERTON Fig. 1 – “Vehicle-specific user’s guide KB 140”, “Q&A 180”, “Trouble Shooting 182”, “Context Aware 184”, “Approved third party sources 144”, and “Other third party sources 146”; Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?” The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words “that” and “light” by the user. The input classifier 134 classifies this input 152 as a “troubleshooting” inquiry based on the use of the word, “why.” Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par78 – “Next, the modules 128, 130 identify speech 152 that says, “how do I turn it off?” Here, the reasoner 136 determines that “it” relates to the previous rounds of dialog (e.g., the previous spoken inputs of the user) and associates “it” with the term, “parking brake.” Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”) based on a common data format (WOLVERTON Fig. 2 – “Formulate search request 214”; Par 45 – “The input recognizer/interpreter 130 converts the human-generated inputs 102 into a text or otherwise computer-readable format that can form the basis of a search for information.”; Par 94 – “At block 214, the method 200 formulates a computer-executable search based on the (context-enhanced, as needed) input 102.”), the scenario information (WOLVERTON Par 119 – “At block 510, the method 500 classifies the interpreted input 102 based on its substantive content. As mentioned above, the interpreted input 102 may be classified as an information request or a conditional instruction. As alluded to above, an information request may further be classified as a “direct” question, a “troubleshooting” question, or a “situation-aware query.””), and [a priority order of the one acquisition destination candidate], and 
generates the first response information based on the acquired answer information (WOLVERTON Par 77 – “Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”), and 
the common data format includes <a status of the inquiry> (WOLVERTON Par 36 – “As such, the vehicle personal assistant 112 can determine whether current input from a person relates to a current or previous round of the same conversation or constitutes the beginning of a new conversation.”; Par 59 – “As an example, the dialog model 174 may include a rule that a new input 102 is related to a previous input 102 if it a rule that an input 102 is the start of a new dialog if the input 102 contains a word that was not present in previous inputs 102 and is not a synonym or abbreviation of any word in the previous inputs 102, or if the input 102 is received after a predefined period of time has elapsed since the last input, or if the input 102 includes a specific utterance by the user, such as “this is a new question.””; Par 107 – “At block 402, the method 400 determines whether a new conditional instruction is being formulated. If a new conditional instruction is not being formulated, and the method 400 is just continuing to monitor the current context in view of a previously issued conditional instruction, the method 400 proceeds from block 402 to block 210 discussed above in connection with FIG. 2.”; Par 108 – “If a new conditional instruction is being formulated, the method 400 proceeds to block 404, at which it retrieves information related to the conditional instruction in order to interpret and implement the request.”); and 
control output of the received first response information (WOLVERTON Par 77 – “Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”; Par 78 – “Based on the classifier 134's classification of the input 152 as a “how-to” question, the information retrieval engine 138 decides to search approved third party sources 144 in addition to the knowledge base 140, for an explanation that can be conveyed to the user in a manner that is appropriate for the current vehicle context. The output generator 148 extracts from the search results a step-by-step tutorial explaining how to turn the parking brake off while driving. The presentation logic 150 converts the tutorial to synthesized spoken natural language and presents the output to the user.”).

WOLVERTON does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations. Regarding [square-bracketed] limitations, WOLVERTON teaches analyzing the query to classify the query to types (e.g., a direct question, a troubleshooting question, etc.), and use the classification information to determine which data source to search with a search query (Par 89).  The determination and the search query corresponds to the scenario information. Thus, WOLVERTON teaches determining which sources to search for the answer, wherein the sources correspond to the plurality of acquisition destination candidates.  However, WOLVERTON does not explicitly teach acquiring answer information based on a priority order of the one acquisition destination candidate.  In other words, WOLVERTON teaches which source out of a plurality of sources to search for the answer, but does not explicitly teach the source is associated with a priority order.

SANDOR discloses the [square-bracketed] limitations.  SANDOR discloses a method/system for identifying user questions and providing answers to a user comprising:
acquires scenario information from a scenario database (SANDOR Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”; Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a new question/answer could be generated, the answer 86 corresponding to the new issue 80, retrieved from the selected knowledge base, a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue; and querying a knowledge base or collection of web posts with the issue, wherein the query is also based on the categorization of the query.”) based on the inquiry information transmitted by the first information processing device (SANDER Par 50 – “At S112, based on the pattern(s) 72 which are met by the issue 32, the issue is categorized according to a set of predefined categories, each category corresponding to a different type of issue.”), wherein the acquired scenario information includes information of a plurality of acquisition destination candidates (SANDOR Par 52 – “If at S112, the issue 80 was a new issue (i.e., one without an associated answer), then at S118, the assigned category may be used to select a knowledge base in which to search for an answer 84 to the question, to search in a common knowledge base or web forum posts for similar issues, limiting (or prioritizing) the search to issues labeled with the assigned category.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue;”), 
acquires answer information from one acquisition destination candidate of the plurality of acquisition destination candidates (SANDOR Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”) based on a common data format (SANDOR Par 231 – “In the case of web forums, for example, users often search for answers or solutions to their problems among the existing posts, and the usual search method involves using keywords or a normalized form of query concepts.”), the scenario information (SANDER Par 38 – “Example procedures include automatically generating a query 82 to submit to a selected one of the knowledge bases 76, 78 for retrieving one or more answers, proposing one of the knowledge bases to be used by a real or virtual agent for responding to the issue, identifying the category of issue to a real or virtual agent, and/or for routing the query to an appropriate real or virtual agent specified for handling issues in that category of issue.”; Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a new question/answer could be generated, the answer 86 corresponding to the new issue 80, retrieved from the selected knowledge base, a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Claim 14 – “identifying a knowledge base from a plurality of knowledge bases for querying based on the categorization of the issue; and querying a knowledge base or collection of web posts with the issue, wherein the query is also based on the categorization of the query.”), and [a priority order of the one acquisition destination candidate] (SANDOR Par 39 – “For example, the information output may include one or more of category labels for the issues 32, proposed updates 84 to one or more of the knowledge bases, the identity of a knowledge base for which a new question/answer could be generated, the answer 86 corresponding to the new issue 80, retrieved from the selected knowledge base, a flag which indicates that the assigned category for the issue is considered high (or low) priority and/or that responding to the issue should be prioritized/or not and/or handled by a real or virtual agent, or the like.”; Par 52 – “If at S112, the issue 80 was a new issue (i.e., one without an associated answer), then at S118, the assigned category may be used to select a knowledge base in which to search for an answer 84 to the question, to search in a common knowledge base or web forum posts for similar issues, limiting (or prioritizing) the search to issues labeled with the assigned category.”).

One of ordinary skill would have been motivated to include a priority order of the candidate, in order to enhance the effectiveness of search (SANDOR Pars 28 and 52).

YAMASHITA explicitly discloses the <angle-bracketed> limitation. YAMASHITA discloses a method/system for providing answers to user’s questions comprising:
acquire answer information from one acquisition destination candidate of the plurality of acquisition destination candidates (YAMASHITA Par 127 – “In step S806, the information processing device 100 registers the received answer message in the message storage module 150 as the next message after the question message (see the message table 2700 illustrated by the example of FIG. 27), and reports the answer to the communication terminal (asker) 190. For example, a message such as “There's an answer from an answerer” is transmitted.”);
the common data format includes <a status of the inquiry> (YAMASHITA Par 63 – “The message storage module 150 stores a reference history (a history of an asker's references to past questions and answers (Q&A)) referenced by the search module 155. For example, the message storage module 150 stores messages while also including the type, such as question or answer, and the status.”; Par 165 – “The message table 2700 includes a message ID field 2705, a registrant ID field 2710, a registration time field 2715, registered content 2720, a type field 2725, a status field 2730, a solve time field 2735, a previous message ID field 2740, a next message ID field 2745, a faqID field 2750, and a category field 2755. The message ID field 2705 stores the message ID of a question or an answer.  … The status field 2730 stores the status (such as solved or ongoing) of the message.  …  The faqID field 2750 stores information (a faqID) for uniquely identifying a FAQ corresponding to the message in the present exemplary embodiment. The category field 2755 stores the category of the message.”).

One of ordinary skill would have been motivated to include a status associated with the inquiry, in order to provide an appropriate answer to an unsolved question (YAMASHITA Par 73).


REGARDING CLAIM 15, WOLVERTON in view of SANDOR and YAMASHITA discloses the first information processing device according to claim 14, wherein the inquiry information includes at least one of speech information, text information, or image information (WOLVERTON Fig. 1 – “Human generated inputs 102”; Par 39 – “A number of different human-generated inputs 102 may be involved in a dialog between a person and the vehicle personal assistant 112. Generally, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, but it may consider other input forms that may be generated by the user, alternatively or in addition to the voice inputs 152. Such other forms of human-generated inputs 102 may include gestures (e.g., body movements) 154, gaze (e.g., location and/or duration of eye focus) 156, touch (e.g., pressing a button or turning a dial) 158, facial features or expressions (e.g., whether the user appears alert, sleepy, or agitated) 160, media (e.g., text, photographs, video, or recorded sounds supplied by the user) 162, and/or others.”).


CLAIM 16 is similar to the device of Claim 13; thus, it is rejected under the same rationale.


REGARDING CLAIM 17, WOLVERTON in view of YAMASHITA discloses the first information processing device according to claim 15, wherein the CPU is further configured to:
determine feedback information of the received first response information (WOLVERTON Fig. 2 – “Receive/store user feedback and/or continue dialog 228”; Par 98 – “At block 228, the method 200 may receive and store user feedback. For example, the method 200 may store or otherwise track the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant 112 over the course of a dialog. The method 200 may treat and interpret such feedback in the same manner as any of the human-generated inputs 102. That is to say, the user's feedback may be in any of the forms 152, 154, 156, 158, 160, 162 and/or other forms that can be processed by the vehicle personal assistant 112. In some cases, the method 200 may store feedback-related templates or rules in the vehicle-specific conversation model 132, for example, which the method 200 may use to interpret and determine the meaning of future inquiries, requests, and responses made by the user. The method 200 then returns to block 202 as described about. Thus, the method 200 can continue the vehicle-related dialog with the user in response to the user's feedback. It should be noted that for ease of discussion, blocks 210, 212, 226, and 228 of FIG. 2 may be repeated in FIGS. 3 and 4, where the features of those blocks are applicable to the methods 300, 400.”; Par 76 – “The reasoner 136 determines that this input 152 is related to the previously-received input, and thus the two inputs are related to the same dialog, based on the repeated use of the phrase, “what is that.” Accordingly, the reasoner 136 determines that the best response is to identify the light next to the speedometer on the vehicle instrument panel for the user. The reasoner 136 uses geospatial tags in the knowledge base 140 to determine that the light the user is referring to is an indicator that the parking brake is turned on. Based on the first two rounds of the dialog having occurred in rapid succession, the output generator 148 determines that there is no need to repeat the “next to the speedometer” portion of the input 152 in the output, and selects as the “that's the parking brake indicator.””; Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?””), 
transmit feedback information to the second information processing device (WOLVERTON Par 60 – “The information retrieval engine 138 executes a search based on the key aspects of the interpreted, classified, and context-enhanced (as needed) inputs 102. In some cases, execution of a search by the engine 138 may simply involve finding one or more pre-defined question-and-answer pairs in the knowledge base 140 that most closely match the processed input 102. Alternatively or in addition, the information retrieval engine 138 may include a query generation module, which formulates a computer-executable search query based on the interpreted, classified, and context-enhanced (as needed) inputs 102. In some embodiments, a standard (now existing or later developed) bag-of-words model is used to develop the query based on the processed inputs 102. Standard (now existing or later developed) query expansion, stemming and/or stop-word removal methods may be employed to further refine or develop the search query. Query expansion may involve, for example, resolving technical terms and acronyms such as ABS (anti-lock braking system).”; Par 73 – “However, search results that are obtained from the vehicle-related search realm 142 may be translated into a natural-language form by the natural-language generator 176 if the presentation logic 150 determines that natural language is the appropriate or most desirable form in which to present the output.”); and 
receive second response information based on the transmitted feedback information (WOLVERTON Par 77 – “Next, the modules 128, 130, 134 may identify speech input 152 that says, “why is that light on?” The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words “that” and “light” by the user. … The output generator 148 extracts the phrase “your parking brake is on” from the knowledge base 140 and the presentation logic 150 presents this response to the user.”).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WOLVERTON in view of SANDOR and YAMASHITA, and further in view of ENDERS (US 2015/0074095 A1).

REGARDING CLAIM 6, WOLVERTON in view of SANDOR and YAMASHITA discloses the information processing device according to claim 1.
WOLVERTON further discloses wherein the CPU is further configured to generate the first response information (WOLVERTON Fig. 2 – “Provide response to user 226”; Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”) based on [an understanding level] characteristic information of a user, and the user is associated with the inquiry information (WOLVERTON Par 73 – “If the output generator 148 has identified output to be presented to the user, the presentation logic 150 interfaces with the context analyzer 126, described below, to determine a suitable presentation mode or style in which to present the output given the current context. The presentation logic 150 then formulates the output according to the selected presentation mode or style and presents the output to the user in that form.”; Par 74 – “As a further example, if it appears to the context analyzer 126 (described below) that the user has been driving very slowly for a long period of time (possibly indicating that the driver may be frustrated at being stuck in traffic), the presentation logic 150 may vary the system-generated voice or speaking tone used to present the output (to, perhaps, have a make inferences about the user's current driving behavior or emotional state.”).
WOLVERTON is silent to the [square-bracketed] limitations, and teaches the underlined features instead.
ENDERS discloses the [square-bracketed] limitations. ENDERS discloses a method/system for analyzing and answering questions, wherein the CPU is further configured to generate the first response information (ENDERS Fig. 1 – “F. Provide Selected Answer(s) 138”; Par 53 – “As indicated by step F (138), the computer system 104 can provide the one or more selected candidate answers to the user computing device 102. The user computing device 102 can present the one or more selected candidate answers to the user, such as visually on a display of the user computing device 102 and/or audibly through one or more speakers of the user computing device 102.”) based on [an understanding level] of a user, and the user is associated with the inquiry information (ENDERS Fig. 1 – “E. Select candidate answer(s) based on user’s preexisting knowledge, completeness, relevance, conciseness, and/or timeless”; Par 51 – “As depicted by step E (132), the computer system 104 can select one or more of the candidate answers to provide to the user computing device 102 based on one or more of a variety of factors, such as relevance, completeness, conciseness, timeliness, and/or preexisting knowledge of the user.”; Par 52 – “The computer system 104 can include a user pre-existing knowledge module 134 that can determine a level of preexisting knowledge of the user of the user computing device 102 based on information that identifies the user and/or a role/professional title of the user with an organization. The user pre-existing knowledge module 134 can use models of user knowledge that are stored in user/role model repository 136. The areas of specialized knowledge for a particular user and/or for particular user roles/professional titles (e.g., doctor, administrator, specialist in a particular field, generalist).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of WOLVERTON in view of SANDOR and YAMASHITA to include an understanding level of a user, as taught by ENDERS.
One of ordinary skill would have been motivated to include an understanding level of a user, in order to identify and provide an appropriate answer to the user’s question (ENDERS Par 41).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659